Citation Nr: 1817508	
Decision Date: 03/23/18    Archive Date: 04/03/18

DOCKET NO.  14-29 501	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUE

Entitlement to service connection for ischemic heart disease.  


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

E. D. Anderson, Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from October 1966 to September 1968. 

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a September 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California.  

The Veteran testified for the undersigned Veterans' Law Judge at an August 2017 Travel Board hearing, and a transcript of this hearing is of record.


FINDINGS OF FACT

1.  The Veteran spent time at military units operating in the Korean Demilitarized Zone (DMZ) between August 1967 and September 1968.

2.  The Veteran has been diagnosed with coronary artery disease, status-post myocardial infarction, angioplasty, and two stents.  


CONCLUSION OF LAW

The criteria for entitlement to service connection for ischemic heart disease have been met.  38 U.S.C. §§ 101, 1110, 1112, 1131 (2012); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2017).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection may be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred or aggravated in active military service.  38 U.S.C. §§ 1110, 1131 (2012); 38 C.F.R. § 3.303(a) (2017).  In general, service connection requires competent and credible evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the current disability.  See Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2017). 

The Veteran is seeking entitlement to service connection for ischemic heart disease.  He has been diagnosed with coronary artery disease, status-post myocardial infarction, angioplasty, and two stents.  At issue is whether his current condition is related to service.

There is no evidence that the Veteran had any heart problems in service or within one year of service.  However, the Veteran has contended that he was exposed to Agent Orange in service and that service connection should therefore be granted on a presumptive basis.  

VA regulations provide that if a veteran was exposed to an herbicide agent during active military, naval, or air service, the following diseases shall be service connected if the requirements of 38 C.F.R. § 3.307(a) are met, even if there is no record of such disease during service: AL amyloidosis, chloracne or other acneform disease consistent with chloracne; type 2 diabetes (also known as Type II diabetes mellitus); Hodgkin's disease; chronic lymphocytic leukemia (CLL); multiple myeloma; Non-Hodgkin's lymphoma; acute and subacute peripheral neuropathy; porphyria cutanea tarda; prostate cancer; respiratory cancers (cancer of the lung, bronchus, larynx or trachea); soft tissue sarcoma (other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or mesothelioma), chronic B-cell leukemias, Parkinson's disease, and ischemic heart disease.  38 C.F.R. § 3.309(e) (2017).

A veteran, who during active military, naval, or air service, served in the Republic of Vietnam during the Vietnam era shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during service.  39 U.S.C. § 1116(f) (2012); 38 C.F.R. § 3.307(a)(6)(iii) (2017).  Additionally, a veteran who, during active military, naval, or air service, served between April 1, 1968, and August 31, 1971, in a unit that, as determined by the Department of Defense, operated in or near the Korean DMZ in an area in which herbicides are known to have been applied during that period, shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during that service.  38 C.F.R. § 3.307(a)(6)(iv) (2017).  

The Veteran did not have any service in the Republic of Vietnam nor was he stationed at one of the units that the Department of Defense has determined operated in or near the Korean DMZ in an area in which herbicides are known to have been applied between April 1, 1968 and August 31, 1971.  See M21-1, Part IV, Subpart ii, 1.H.4.b.  However, the Veteran has testified that while stationed at Camp Howze in Korea, he made as made many as fifty visits to various units stationed in the DMZ to deliver and pick up supplies, sometimes spending more than a day with them, which potentially exposed him to tactical herbicides.  The Veteran's service personnel records confirm that he was stationed in Korea with the 122nd Signal Battalion from August 1967 to September 1968, where his principal duty was that of a supply clerk/supply sergeant.  While no details of the Veteran's day to day activities are documented in the available record, the Board certainly finds it plausible that his duties would involve coordinating and participating in the resupply of other bases and has no reason to question the credibility of the Veteran's testimony.  Accordingly, based on the Veteran's lay testimony placing him with units in the DMZ, the Board finds the exposure to tactical herbicides is conceded and entitlement to service connection for ischemic heart disease is granted on a presumptive basis.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C. § 5107(b); 38 C.F.R. § 3.102 (2017).



ORDER

Entitlement to service connection for ischemic heart disease is granted.



____________________________________________
M. TENNER
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


